DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 2 AUGUST 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
No amendments were filed with the RCE. Claims 21, 22, 24-28, and 30-39 are pending and herein examined in view of the filed IDS.

Response to Arguments
No arguments were filed with the RCE. Claims were previously indicated as allowed in the Notice of Allowance mailed on 05/14/2021. The IDS submitted on 08/02/2021 is considered and the allowance of the claims is maintained.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2013/0312589 A1 (hereinafter “MacPherson”) and U.S. Publication No. 2017/0080320 A1 (hereinafter “Smith”)) there is no teaching or suggestion for controlling media content based on a user’s cadence as required by the claims. The disclosure of MacPherson describes using desirable audio (e.g., a song) synchronized with the cadence of a user performing an exercise and to further modify the tempo of the music to match the user’s cadence. See MacPherson, ¶ [0026]. The disclosure of Smith provides audio controls for display on a cardio-fitness machine, which includes displaying  pause cuing of audio files. See Smith, FIG. 3. However, the media control operations in the claims differ from those in both MacPherson and Smith, which includes the combination of the content playback screen, controlling the display based on the cadence of the user, and also the pause feature working in conjunction with the other functions. For these reasons as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21-22, 24-28, and 30-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481